DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kummer et al.
Kummer et al. discloses a battery cooling system comprising:  a battery cooling apparatus 100 configured to:  selectively connect to a cooling apparatus and cool a battery by coolant flowing through the battery cooling apparatus; a battery management system configured to measure a temperature of the battery after the vehicle is turned off (during the charging phase [0062]; and a controller configured to cool the battery through the battery cooling apparatus when the temperature of the battery is higher than a threshold temperature [0062].  Kummer et al. does not disclose the battery management system being configured to measure a temperature of the battery in a periodic time interval after the vehicle is turned off, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the capability to periodically monitor the temperature of the battery after the vehicle is turned off since Kummer et al. already discloses monitoring the battery temperature after the vehicle is turned off.  Therefore, periodically monitoring the battery temperature after the vehicle is turned off carries not patentable weight.  Regarding claim 2, the battery cooling apparatus includes:  a battery cooling line (the battery coolant loop shown in Fig. 2) in which the coolant flows; a chiller 118 on the battery cooling line as recited; a first valve 130 to selectively connect a cooling line of the cooling apparatus (line from the chiller to the battery coolant loop, see Fig. 2) to the battery cooling line; a branch line connecting the chiller to the battery through the first valve (the line from the chiller to the pump, see Fig. 2); and a pump 114 provided on the battery cooling line to pump coolant through the battery cooling line.  Kummer et al. does not disclose a radiator as recited, however, it would also have been obvious to one having ordinary skill in the art at the time the invention was made that the cooling line would be between a radiator and the battery since it is well known in the art that a radiator is at the front of a vehicle and would be at the left side of the system shown in Fig. 2.  The system of Kummer et al. carries the methods of claim 5 since comprises the require structure to carry out the method.
Allowable Subject Matter
4.	Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of King et al. and Dunham et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763